Exhibit 10.1

ESCROW AGREEMENT
 
ESCROW AGREEMENT dated as of this 30th day of June, 2013 (this “Agreement”), by
and among SOURCE FINANCIAL, INC., a Delaware corporation (“Source”), MARCO
GARIBALDI (“Garibaldi”), EDWARD DEFEUDIS (“DeFeudis”), and Eaton & Van Winkle
LLP, 3 Park Avenue, New York, New York 10016 (the “Agent”).
 
Preliminary Statement


Source, Moneytech Limited, an Australian company (“Moneytech”), Garibaldi,
DeFeudis, Hugh Evans and the shareholders of Moneytech have entered into a Share
Exchange Agreement dated as of May 30, 2013 (the “Exchange Agreement”) pursuant
to which Source is to acquire all of the outstanding shares of Moneytech from
the shareholders of Moneytech in exchange for a total of 5,300,000 shares of the
common stock of Source (the “Source Common Stock”), on the terms and subject to
the conditions set forth in the Exchange Agreement (the ”Share Exchange”).
 
Garibaldi is the Chairman of the Source Board of Directors and DeFeudis is the
Chief Executive Officer of Source.
 
In connection with the Share Exchange, Source agreed to cause the formation of
WikiTechnologies, Inc., a Delaware corporation (“Wiki Sub”), and contribute to
Wiki Sub no later than the consummation of the Share Exchange, the assets
comprising the Source Business and Wiki Sub would assume all of the liabilities
of Source, including the obligations of the Source Business, in exchange for 900
shares of the common stock of Wiki Sub.
 
As a condition to the Share Exchange, Garibaldi has agreed to deposit in escrow
with the Agent 1,120,000 shares of Source Common Stock (the “Garibaldi Shares”),
DeFeudis has agreed to deposit in escrow with the Agent 1,120,000 shares of
Source Common Stock (the “DeFeudis Shares”) and Source   has agreed to deposit
in escrow with the Agent 1,000 shares of the common stock of Wiki Sub,
representing all of the outstanding shares of Wiki Sub (the “Wiki Sub Shares,”
and together with the Garibaldi Shares and the DeFeudis Shares, the “Escrow
Shares”), on the terms and subject to the conditions set forth in this
Agreement.
 
Capitalized terms used herein without definition shall have the respective
meanings assigned to them in the Exchange Agreement.
 
In consideration of the foregoing and intending to be legally bound, the parties
agree as follows:


1.           Appointment of Agent.  Source, Garibaldi and DeFeudis hereby
appoint the Agent as escrow agent in accordance with the terms and conditions
set forth herein, and the Agent hereby accepts such appointment.  Source,
Garibaldi and DeFeudis understand and acknowledge that the Agent has served as
counsel to Moneytech in connection with the Share Exchange.


2.           Deposit of Escrow Shares.   Concurrently with the execution of this
Agreement, (x) Garibaldi has deposited with the Agent one or more certificates
evidencing the Garibaldi Shares, with stock powers executed in blank Medallion
guaranteed, (y) DeFeudis has deposited with the Agent one or more certificates
evidencing the DeFeudis Shares, with stock powers executed in blank Medallion
guaranteed, and (z) Source has deposited with the Agent one or more certificates
evidencing the Wiki Sub Shares, with stock powers executed in blank, together
with a letter of instructions (the “Instruction Letter”) to Standard Registrar &
Transfer Company, Inc., transfer agent for the Source Common Stock (the
“Transfer Agent”), directing the cancellation of the Garibaldi Shares and the
DeFeudis Shares (”). The Agent will hold the Escrow Shares on the terms and
subject to the conditions set forth in this Agreement. Garibaldi may vote the
Garibaldi Shares and DeFeudis may vote the DeFeudis Shares as long as they are
held in escrow under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


3.           Release of Escrow. The Agent shall retain the Escrow Shares and
shall not distribute them until it is determined in accordance with Section 4.3
of the Exchange Agreement and the provisions of this Section 3 whether or not
Wiki Sub has achieved the Benchmarks during the Earn-Out Period.


3.1         Upon receipt of a written notice (“GD Direction Notice”) from
Garibaldi and DeFeudis stating that Wiki Sub has achieved the Benchmarks, or
that the Board of Directors of Source has entered into an agreement to sell or
merge Wiki Sub with another entity or to dispose of the assets of Wiki Sub, or
has taken any other action to compromise the ability of Wiki Sub to meet the
Financial Goals, the Agent will promptly deliver a copy of the GD Direction
Notice to Wiki Parent.


3.2         Upon receipt of a written notice from Source stating that the
Benchmarks have not been achieved and that no further extensions of the Earn-Out
Period are required or have been granted in accordance with the terms of section
4.3 of the Exchange Agreement (a “Source Notice”), the Agent will promptly
deliver a copy of the Source Notice to Garibaldi and DeFeudis.


3.3         If within twenty (20) days of the Agent’s receipt of a GD Direction
Notice the Agent has not received from or on behalf of Source a Source Notice or
other notice in which Source disputes the statements of Garibaldi and DeFeudis
in the GD Direction Notice (a “Source Objection Notice”), the Agent shall
deliver the certificates evidencing the Garibaldi Shares to Garibaldi, the
certificates evidencing the DeFeudis Shares to DeFeudis, and the certificates
evidencing the Wiki Sub Shares to Wiki Parent.


3.4         If within twenty (20) days of the Agent’s receipt of a Default
Notice the Agent has not received from or on behalf of Garibaldi and DeFeudis a
notice (a “GD Objection Notice”) in which Garibaldi and DeFeudis dispute the
statements of Source in the Source Notice, then the Agent shall deliver to (i)
the Transfer Agent, the certificates evidencing the Garibaldi Shares and the
DeFeudis Shares, together with the Instruction Letter. and to (ii) Source, the
certificates evidencing the Wiki Sub Shares. s.


3.5         If the Agent receives (i) a GD Direction Notice and a Source
Objection Notice within the period set forth in Section 3.3, or (ii) a Source
Notice and a GD Objection Notice within the period set forth in Section 3.4
(giving rise in the case of (i) or (ii) to a controversy or dispute, hereinafter
referred to as a “Dispute”), the Agent shall continue to hold the Escrow Shares
until final resolution of the Dispute.  A final resolution of the Dispute shall
occur if (x) a written agreement is reached between Source, on the one hand, and
Garibaldi and DeFeudis, on the other hand, with respect to Dispute directing the
disposition and delivery of the Escrow Shares; or (y) a final, non appealable
determination of a court of competent jurisdiction.  Upon final resolution of
the Dispute, and upon receipt by the Agent of evidence of such resolution, the
Agent shall deliver the Escrow Shares in accordance with such resolution.


3.6         Upon receipt of a written notice from Source that its Board of
Directors has authorized the delivery of the Wiki Sub Shares to Source, the
Garibaldi Shares to Garibaldi and the DeFeudis Shares to DeFeudis, even though
the Benchmarks have not been attained, the Agent shall deliver the certificates
evidencing the Wiki Sub Shares to Source, the certificates evidencing the
Garibaldi Shares to Garibaldi, and the certificates evidencing the DeFeudis
Shares to DeFeudis.
 
 
2

--------------------------------------------------------------------------------

 


3.7.        Any claim or Dispute between Source, on the one hand, and Garibaldi
and DeFeudis, on the other hand, as to their entitlement to the Escrow Shares
shall be resolved in an action, suit or proceeding commenced in the courts of
the State of New York located in New York County or the United States District
Court for the Southern District of New York.


4.             Exculpation and Indemnification of Agent


4.1         The Agent shall have no duties or responsibilities other than those
expressly set forth herein.  The Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act.  The Agent shall be under no liability to the other
parties hereto or to anyone else by reason of any failure on the part of any
party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document.  Except for amendments to this agreement referred to below, and except
for instructions given to the Agent by Source, on the one hand, and Garibaldi
and DeFeudis, on the other hand, relating to the Escrow Shares under this
Agreement, the Agent shall not be obligated to recognize any agreement between
any and all of the persons referred to herein, notwithstanding that references
hereto may be made herein and whether or not he has knowledge thereof.


4.2         The Agent shall not be liable to Source, Garibaldi, DeFeudis, or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and in the exercise of its own best
judgment.  The Agent may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by the proper person or persons.  The Agent shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this agreement or any of the terms thereof, unless evidenced by a
writing delivered to the Agent signed by the proper party or parties and, if the
duties or rights of the Agent are affected, unless it shall give its prior
written consent thereto.


4.3         The Agent shall not be responsible for the sufficiency or accuracy
of the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Agent be responsible or liable to the
other parties hereto or to anyone else in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property or this
Agreement.  The Agent shall have no responsibility with respect to the use or
application of any funds or other property paid or delivered by the Agent
pursuant to the provisions hereof.


4.4         The Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by the Agent does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or omitted, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.


4.5         In the event the Agent shall be uncertain as to its duties or rights
hereunder, or shall receive instructions from any party hereto with respect to
whether or not the Benchmarks have been achieved, or as to the disposition or
delivery of the Escrow Shares, which, in its opinion, are in conflict with any
of the provisions of this agreement, it shall be entitled to refrain from taking
any action until such time as there has been a final determination of the rights
of Source, on the one hand, and Garibaldi and DeFeudis, on the other hand, with
respect to the Escrow Shares, or alternatively, it may deposit the Escrow Shares
with a court of competent jurisdiction in an interpleader action. For purposes
of this Section 4.5, there shall be deemed to have been a final determination of
the rights of Source, on the one hand, and Garibaldi and DeFeudis, on the other
hand, with respect to the Escrow Shares at such time as the Escrow Agent shall
receive joint written instructions from Source, on the one hand, and Garibaldi
and DeFeudis, on the other hand, or a copy of a final judgment rendered by a
court of competent jurisdiction which is not subject to appeal.
 
 
3

--------------------------------------------------------------------------------

 


4.6         Source, on the one hand, and Garibaldi and DeFeudis, on the other
hand, each agree to defend, indemnify and hold the Agent harmless from and
against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Agent in connection with any action, suit
or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Agent hereunder, or the Escrow Shares held
by it hereunder.  The Agent shall have a lien for the amount of any such
expenses or loss on the Escrow Shares held by it hereunder.  Promptly after the
receipt of the Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Agent shall, if a claim in respect thereof is to
be made against Source, on the one hand, and Garibaldi and DeFeudis, on the
other hand, (each, a “Party”), notify the Party thereof in writing, but the
failure by the Agent to give such notice shall not relieve the Party from any
liability which the Party may have to the Agent hereunder.


4.7         For the purposes hereof, the term “expense or loss” shall include
all amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.


5.             Termination of Agreement and Resignation of Agent


5.1         This Agreement shall terminate on the final disposition of the
property held in escrow hereunder, provided that the rights of the Agent and the
obligations of the other parties hereto under Section 4 shall survive the
termination hereof.


5.2         The Agent may resign at any time and be discharged from his duties
as Agent hereunder by giving the Parties at least 30 days’ prior written notice
thereof.  As soon as practicable after its resignation, the Agent shall turn
over to a successor escrow agent appointed by the Parties the Escrow Shares held
hereunder upon presentation of the document appointing the successor escrow
agent and its acceptance thereof.  If a successor escrow agent has not been so
appointed within the 60-day period following such notice of resignation, the
Agent may deposit the Escrow Shares with any court it deems appropriate.


6.             Miscellaneous


6.1         This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York.  The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any Party.  The headings in this agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms hereof.


6.2         Each of the Parties hereby irrevocably consents to the jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York in connection with
any action, suit or other proceeding arising out of or relating to this
agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to the Parties at their
respective addresses for purposes of notices hereunder.
 
 
4

--------------------------------------------------------------------------------

 


6.3          All notices, requests, demands and other communications provided
for herein shall be in writing, shall be delivered by hand or by first-class
mail, certified or registered with postage prepaid, or by facsimile or
electronic mail with receipt confirmed, shall be deemed given when received and
shall be addressed to the parties hereto at their respective addresses listed
below or to such other persons or addresses as the relevant party shall
designate as to itself from time to time in writing delivered in like manner.


If to Source:


c/o Moneytech Limited
Level6/97 Pacific Highway
North Sydney NSW 2060
Australia
Attn: Hugh Evans, CEO


With a copy to (which shall not constitute notice):
 
Eaton & Van Winkle LLP
3 Park Avenue 16 Floor
New York, New York 10016
Attn: Vince McGill, Esq.


If to Garibaldi or DeFeudis:


c/o Wiki Technologies, Inc.
1093 Broxton Avenue Suite 210
Los Angeles, CA 90024
Attn:  Edward C. DeFeudis, CEO


With a copy to (which shall not constitute notice):
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07728
Attn: Gregg E. Jaclin, Esq.


If to the Agent:


Eaton & Van Winkle, LLP
Three Park Avenue, 16th Floor
New York, NY 10016
Attention: Vincent J. McGill, Esq.
Telephone: (212) 779-9910
Facsimile:  (212) 779-9928
E-mail: vmcgill@evw.com
 
6.4           This Agreement and the rights and obligations of the Parties
hereunder may not be assigned.  This Agreement and the rights and obligations
hereunder of the Agent may be assigned by the Agent only to a successor to its
entire business.  This Agreement shall be binding upon and inure to the benefit
of each Party’s respective successors, heirs and permitted assigns.  No other
person shall acquire or have any rights under or by virtue of this
Agreement.  This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Agent, and
each of the Parties. This Agreement is intended to be for the sole benefit of
the Parties hereto, and (subject to the provisions of this Section 6.4) their
respective successors, heirs and assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.
 
 
5

--------------------------------------------------------------------------------

 
 
6.5           From time to time on and after the date hereof, the Parties shall
deliver or cause to be delivered to the Agent such further documents and
instruments and shall do and cause to be done such further acts as the Agent
shall reasonably request (it being understood that the Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.


6.6           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby,” “hereof,” “hereto,” “hereunder,”
and any similar terms, as used in this agreement, refer to the agreement in its
entirety and not only to the particular portion of this agreement where the term
is used.  The word “person” shall mean any natural person, partnership, company,
government and any other form of business or legal entity.  All words or terms
used in this agreement, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.  This agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.  The rule of ejusdem generis
shall not be applicable herein to limit a general statement, which is followed
by or referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.
 
6.7           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signature of all of the
parties reflected hereon as the signatures.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this agreement on
the day and year first above written.
 

      Source Financial, Inc.                    
By:
/s/ Edward DeFeudis          
Name: Edward DeFeudis
          Title: Chief Executive Officer                       /s/ Marco
Garibaldi          
Marco Garibaldi
                                  Edward DeFeudis               Eaton & Van
Winkle LLP, as Escrow Agent:                     By: /s/ Vincent J. McGill      
   
Vincent J. McGill
          Partner        

 
 
7

--------------------------------------------------------------------------------